Citation Nr: 1719996	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-31 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension and if so, whether service connection is warranted.

REPRESENTATION

Veteran represented by:	The American Legion	


WITNESSES AT HEARING ON APPEAL

The Veteran, his aide, and an interpreter


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to January 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that while he is currently represented by The American Legion, the Veteran appeared at a July 2016 Board hearing without a legal representative and indicated his desire to proceed with the hearing without representation.  Thereafter, the Board forwarded his file to The American Legion to offer that organization an opportunity to submit additional arguments on his behalf.  A transcript of the July 2016 hearing is associated with the record as is the September 2016 Informal Hearing Presentation prepared by The American Legion.

The Board notes that in September 2013 the Veteran requested a hearing before a Decision Review Officer at the RO.  The hearing was scheduled in March 2014 but the Veteran failed to appear.  He has not requested that the hearing be rescheduled, nor has he submitted good cause for his absence.  Therefore, the hearing request is considered withdrawn.  

Additional evidence (specifically notification letters and a competency finding) was received subsequent to the March 2014 supplemental statement of the case.  As the evidence is not pertinent to the claims decided herein, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Service connection for diabetes and hypertension was denied in a November 2009 rating decision on the basis that there was no evidence that the Veteran was exposed to herbicides in Vietnam, diabetes and hypertension did not manifest within a year of separation from service, and there was no basis in the available evidence of record to establish service connection for diabetes and hypertension.  The Veteran did not appeal this decision or submit new and material evidence within a year of the decision.

2.  Evidence submitted since the November 2009 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating the claims for service connection.

3.  The Veteran served on the USS Constellation, which operated in the Gulf of Tonkin off the Vietnam Coast during the Vietnam era.

4.  The most probative evidence of record indicates that the Veteran did not step foot on the landmass of Vietnam, that the USS Constellation did not port or dock in Vietnam, and that the USS Constellation did not operate in the inland waterways of Vietnam.

5.  There is no competent and credible evidence that the Veteran was exposed to Agent Orange or any other herbicide during service.

6.  Diabetes did not manifest within one year of discharge from service and is not otherwise related to active military service.

7.  Hypertension did not manifest within one year of discharge from service and is not otherwise related to active military service.



CONCLUSIONS OF LAW

1.  The November 2009 RO decision denying the Veteran's claims of service connection for diabetes and hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The criteria for reopening the claims of entitlement to service connection for diabetes and hypertension have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard December 2011 letter satisfied the duty to notify provisions.  This letter informed the Veteran of the reason for his prior final denial, and it provided the definitions of new and material evidence as well as the elements necessary to substantiate a claim for service connection.  The duty to notify is satisfied.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).
The Veteran's service treatment records (STRs) and service personnel records have been obtained.  Post-service treatment records have also been obtained.  The Veteran did not indicate, and the record does not reflect, that he has been treated at private facilities or that he ever sought disability benefits from the Social Security Administration.  No attempt to obtain records from these sources is necessary.  

Although VA medical examinations or opinions were not provided in connection with the claims of service connection for diabetes and hypertension, the Board finds that examinations are not necessary to decide the claims.  As explained in the analysis section below, the evidence does not indicate that the Veteran was ever exposed to herbicides, that his disabilities onset during service, or that they onset within a year of separation from service, and there is no competent evidence suggesting a nexus between his service and his current disorders; therefore, examinations or opinions regarding a nexus to service are not warranted.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).).  Thus, VA's duty to assist has been met.

II.  New and Material Evidence

The Veteran first sought service connection for diabetes and hypertension in a July 2009 claim.  The RO denied these claims in a November 2009 rating decision, finding that the Veteran was not exposed to herbicides in Vietnam, diabetes and hypertension did not manifest to a compensable degree within a year of separation from service, and there was no competent evidence establishing a link between the Veteran's disorders and his military service.  Notice of the decision was provided in November 2009.  

The Veteran did not appeal the November 2009 rating decision, and no new and material evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision.  Thus, the November 2009 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the November 2009 denial, lay statements, treatment records, and the transcript from the July 2016 Board hearing have been associated with the record.  Of most importance is the Veteran's July 2016 testimony that he left the USS Constellation and went ashore in Vietnam to collect supplies.  Importantly, the Veteran never asserted prior to the November 2009 decision that he ever went ashore in Vietnam and his July 2016 statement is presumed credible for the purposes of determining whether new evidence has been submitted to reopen the claims.  

As noted above, the Veteran's claims were previously denied, in part, based on a lack of exposure to Agent Orange.  As veterans who served during the Vietnam era are presumed to have been exposed to Agent Orange if they stepped foot in the country, the Veteran's claims that he went ashore speaks directly to the basis for the prior denial.  The evidence was not previously considered by agency decisionmakers; it is not cumulative and redundant of evidence already of record; it relates to an unestablished fact; and it raises a reasonable possibility of substantiating the claims for service connection.  Thus, reopening the Veteran's claims for service connection is warranted based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed below.


III.  Service Connection

The Veteran is claiming service connection for diabetes and hypertension that he claims onset during service and are due to Agent Orange exposure. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Some chronic diseases, to include diabetes and hypertension, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period; in the case of diabetes and hypertension, this period is one year.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, if a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including diabetes.  38 C.F.R. §§ 3.307(a)(b), 3.309(e).  Although hypertension is not a disease that is presumptively related to exposure to herbicides, the Veteran is not precluded from establishing service connection with proof of direct causation between his alleged herbicide exposure and his hypertension.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A veteran is presumed to have been exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam during the period from January 9, 1962, through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service in the Republic of Vietnam includes "service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted this regulation to require "the service member's presence at some point on the landmass or the inland waters of Vietnam" for entitlement to a presumption of exposure to Agent Orange.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009); 38 C.F.R. § 3.307(a)(6)(iii).  

Service on a U.S. Navy vessel may qualify as duty or visitation in Vietnam, as long as the veteran set foot on land.  Id.  VA has also recognized that the presumption of Agent Orange exposure applies to Navy veterans who served on vessels that were originally designated as offshore, or "blue water" vessels, but nevertheless conducted operations on the inland "brown water" rivers and delta areas of Vietnam.  See Compensation and Pension Service Bulletin, Policy (211): Information on Vietnam Naval Operations (U.S. Dep't of Veterans Affairs, Washington, D.C., Jan. 2010).  A Veteran who is not presumed to have been exposed to Agent Orange may nevertheless establish exposure to Agent Orange by submitting evidence of actual exposure.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

VA medical evidence shows that the Veteran currently suffers from diabetes and hypertension.  Thus, the current disability criterion is met as to both claims.

The Veteran reported at his July 2016 Board hearing that his diabetes and hypertension onset during service.  However, a review of his service treatment records shows no evidence that he was diagnosed as suffering from diabetes or hypertension during his active service.  His January 1966 report of medical examination at separation does not reflect a diabetes diagnosis or indicate that he suffered from high blood pressure.  

Regarding the Veteran's reported in-service Agent Orange exposure, the Veteran's personnel records indicate that he served on the USS Constellation (Constellation) from 1964 - 1966.  In September 2009, the National Personnel Records Center (NPRC) indicated that the Veteran's ship was in the official waters of the Republic of Vietnam during his service on-board.  The NPRC determined that there was no conclusive proof of in-country service.  

The VA Adjudication Procedure Manual includes a compiled list of "blue water" naval ships that operated in "brown water" sufficient to allow for a finding of a presumption of exposure to herbicide agents.  The updated list as of June 2016 does not include the Constellation.  Thus, current research does not show that the Constellation had "brown water" service in Vietnam, and exposure to Agent Orange is therefore not established based solely on his service on the Constellation.

Regarding the Veteran's July 2016 statements at the Board hearing that he went ashore in Vietnam, the Board notes that the evidence of record does not support those assertions.  Specifically, his presence has not been verified by official sources and he did not receive any commendations or decorations in-service that reflect "boots on the ground" service in Vietnam.  Additionally, in conjunction with his initial claim for service connection in 2009, the Veteran never reported stepping foot in Vietnam.  Thereafter, in his April 2012 notice of disagreement and a June 2012 statement, the Veteran only reported exposure based on his service on the Constellation and his proximity to people and equipment who served on land.  Moreover, in his September 2013 substantive appeal, the Veteran specifically reported that his exposure was "secondary" and based on his proximity to people and equipment that were on land in Vietnam.  Indeed, it was not until the July 2016 hearing, 50 years after his separation from service, that the Veteran reported going ashore in Vietnam.  

Given the foregoing, the Board finds the Veteran's assertions regarding his alleged in-service presence in Vietnam lack credibility as there is no documentation of his presence in Vietnam, his failure to report his presence in Vietnam on at least four occasions prior to the July 2016 hearing, and the 50 year gap between his alleged presence in Vietnam and the Veteran's first reports thereof.  Even if the Veteran believes his recollections to be accurate, the Board finds that the Veteran is simply not a reliable historian as to this aspect of the claim.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). 

Ultimately, the Board finds that service connection for diabetes and hypertension is not warranted.  

First, there is no competent evidence that either disease onset during service or within a year of discharge from service.  While the Veteran reported at the July 2016 Board hearing that the conditions onset during service, the diagnosis of diabetes and hypertension and the etiology of such require medical testing and expertise to determine and as a lay person, the Veteran is not competent to self-diagnose these conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Second, there is no credible evidence that the Veteran was exposed to herbicides during his service.  In this regard, the Constellation did not serve in "brown" waters and the Veteran's statements that he stepped foot in Vietnam have been found to lack credibility.  Moreover, while the Veteran may sincerely believe that he was exposed to Agent Orange due to his proximity to people and things that were exposed, he lacks the expertise to opine that that his proximity to people and objects that were ashore in Vietnam exposed him to Agent Orange as this is a highly specialized determination requiring knowledge of chemical properties and processes.  See 38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Additionally, in a May 2009 memorandum, the Joint Services Records Review Committee (JSRRC) concluded that it could provide no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy ship during the Vietnam era.  In the course of its research efforts, the JSRRC reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  To date, the JSRRC has found no evidence that indicates Navy ships used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

Third, the Veteran does not allege and the record does not suggest that his diabetes and hypertension are otherwise related to service.  

In sum, the Board finds that the most probative evidence of record indicates the Veteran's current diabetes and hypertension manifest more than one year after his serparation from service and are not otherwise related to his military service.  Accordingly, the preponderance of the evidence is against the claims of service connection for diabetes and hypertension.  In reaching these conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been presented, the claim for entitlement to service connection for diabetes, is reopened; to this limited extent, the appeal is granted.

New and material evidence having been presented, the claim for entitlement to service connection for hypertension, is reopened; to this limited extent, the appeal is granted.

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for hypertension is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


